Citation Nr: 0530432	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that symptomatology 
associated with the veteran's PTSD results in something less 
than total occupational impairment but sufficient 
occupational impairment to support a finding that the 
veteran's disability more nearly approximates the criteria 
associated with a 70 percent rating under Diagnostic Code 
9411.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3,159, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify 
under the VCAA.  In correspondence dated in April 2003, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The April 2003 VCAA notice 
also advised the veteran of what the evidence must show to 
establish entitlement for an increased evaluation of service-
connected compensation benefits.  

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
June 2003 rating decision, the August 2004 Statement of the 
Case (SOC), and the February 2005 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
August 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records dated from July 2003 to January 2005, 
including a July 2004 VA hospital discharge summary.  In 
addition, the RO afforded the veteran a VA examination in May 
2003.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


II.	Evidence

In a November 2002 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent rating.  The 
veteran contended that his service-connected PTSD had 
increased in severity and filed a claim for an increased 
rating in February 2003.  In a June 2003 rating decision, the 
RO granted an increased rating of 50 percent for the 
veteran's PTSD.

The veteran submitted a "buddy" statement dated in May 2002 
with his February 2003 increased evaluation claim.  In the 
statement, a friend of the veteran, Dr. H.F.M, reported that 
he had served with the veteran in Vietnam and had worked as a 
counselor with PTSD veterans.  He noted that the veteran had 
exaggerated startle response, "trouble with speech," 
recurring nightmares, difficulty sleeping, discomfort in 
social situations, and was easily angered.  He also wrote 
that he had interviewed the veteran twice and that the 
veteran's responses indicated severe, chronic PTSD.  He 
further explained that he believed that the veteran suffered 
from PTSD "to a degree where 100% compensation [was] 
valid."  He estimated the veteran's GAF score to be between 
30 and 40; no multiaxial assessment was provided.  

In May 2003, the veteran underwent a VA PTSD examination.  
The May 2003 examination report shows that the veteran 
indicated that he was not receiving treatment for PTSD 
because he was turned away by VA due to a drinking problem.  
He also stated that he was "very jumpy," startled easily, 
restless, very impatient, and had "difficulty hearing or 
focusing."  The veteran experienced nightmares and avoided 
people in general.  He also indicated that he felt depressed.  
He told the VA physician that he had thoughts of suicide but 
had never attempted suicide; however, he was "getting 
closer."  He explained that he had no intention or plans to 
hurt himself, but that he felt "miserable at times."  The 
veteran told the VA physician that his behavior was becoming 
increasingly bizarre; he recounted that he had recently shot 
his wife's dogs, which greatly upset his wife.  The veteran 
had a difficult time dealing with his anxiety, had no 
friends, no hobby, no fun, and did not go out.  He described 
his interaction with his wife as "just like siblings."  

The VA physician observed that the veteran was clean and 
neatly dressed, but very restless during the interview.  The 
veteran's speech was "broken up" because of his movements 
and restlessness, but he was otherwise fluent and coherent 
and relevant.  His affect was very anxious.  Mood was 
depressed.  At times, the veteran was close to tears.  The 
veteran did not report active thoughts of suicide, but did 
report a hopelessness and feelings of nihilism.  The veteran 
did not describe any auditory or visual hallucinations, but 
he was somewhat paranoid and suspicious.  The veteran was 
alert and oriented to time, place, and person.  

The veteran's multiaxial assessment was shown as follows:
	
Axis I:	Post-traumatic stress disorder, combat 
related.  Alcohol Dependence.
	Axis II:	Personality disorder, not otherwise specified.
	Axis III:	Refer to medical chart.
	Axis IV: 	Work-related issues.
	Axis V:	Global Assessment of Functioning (GAF) score 
was 55.

The GAF score was based on his psychological symptoms and 
social and occupational impairment related to his PTSD 
symptoms as reported by the veteran.    

A July 2003 VA treatment record reveals that the veteran 
reported that his memory was getting worse stating that he 
had trouble remembering the names of coworkers.  It was noted 
that he had no problems remembering the names of family 
members.  In addition, the veteran indicated that he was no 
longer seeing his psychiatrist or taking medication because 
"he did not like how they made him feel."  The VA examiner 
also wrote that the veteran had some suicidal thoughts, but 
had not made a plan and felt more that he would rather die 
than end up in certain conditions.

The veteran's wife, who noted that she was a registered 
nurse, submitted a statement in May 2004 describing the 
veteran's symptoms.  She noted that he demonstrated anxiety, 
night sweats, nightmares, and trouble sleeping at night.  She 
also reported that the veteran "constantly" had daily 
intrusions, was emotionally distant with her, was impatient 
with his family, and avoided crowds.  He also sat with his 
back to the wall when they went to restaurants and had a 
"short temper."  In addition, she indicated that the 
veteran "will fight at the drop of a hat" and had 
difficulty concentrating and remembering information.  She 
also wrote that the veteran had recently shot two of her dogs 
"with no remorse."  Consequently, she feared that he would 
shoot "anything or even himself if the anger became too 
much." She further noted that he did not have many friends 
and was "still leery" of the ones he had at times.   

In regard to his work, the veteran's wife relayed that the 
veteran had "constantly worked all the time" before his 
recent retirement.  She also recalled that he had difficulty 
establishing relationship with his co-workers and believed 
that they did not like him.  
   
A June 2004 letter written by the veteran's co-worker, who 
had known the veteran for a year, reads that the veteran was 
"emotionally unstable due to his participation as a soldier 
in Vietnam."  The co-worker reported that during a 
conversation, the veteran's language became difficult to 
understand.  He also reported that he had witnessed the 
veteran in a "gloomy state" on several occasions.  He also 
indicated that the veteran had "radical mood swings" 
triggered by "almost anything" and demonstrated difficulty 
remembering his statements and tasks.  In addition, the co-
worker noted that the veteran had difficulty adapting to 
stressful situations on or off the job and trouble 
establishing or maintaining effective work and social 
relationships.  
 
A second June 2004 "buddy" statement reads that the veteran 
was isolated from friends and had severe problems with anger, 
stress, and anxiety.  It was also noted that the veteran had 
intrusive thoughts, problems sleeping, a strained 
relationship with his wife, and was compulsive about security 
around his home and property, worrying about locked doors, 
windows and gates.  In addition, it stated that the veteran 
retired from his job due to strained relationships with 
employees due to stress, personnel problems, and lack of 
sleep due to PTSD.

In July 2004, the veteran was admitted to the hospital after 
voicing suicidal ideation to his primary care physician.  
Upon discharge, the veteran's multiaxial assessment was as 
follows:  

Axis I:	Depressive disorder not otherwise specified 
versus major depressive disorder with suicidal 
ideation and post-traumatic stress disorder.  
	Axis II:	Deferred.
Axis III:	Sensorineural hearing loss, chronic foot pain, 
presyncope, dysphagia, and question of 
coronary artery disease.
	Axis IV: 	Mild: question of strained relationship with 
wife. 
	Axis V:	Discharge Global Assessment of Functioning was 
60.

The examining physician noted that the veteran reported that 
he felt depressed and had had such feelings "for a long 
time."  The veteran denied having any auditory 
hallucinations but admitted that he saw "bright flashes" 
that occasionally startled him.  He also stated that he had 
"paranoid thoughts involving people close to him including 
other veterans."  The veteran indicated that he had thoughts 
of hurting himself, but would "probably not do it, no 
guarantee."  The physician notes that the veteran had 
previously reported, in a mental health clinic, that he had 
homicidal ideation toward his daughter.  The veteran's wife 
added that the veteran exhibited impulsive anger, poor 
concentration and memory, and anxiety when talking about 
Vietnam.  She also told the physician that the veteran's 
sleep pattern had been worse recently as well as his mood 
which just generally seemed "down."  The examination report 
shows that the veteran had been married for more than 30 
years and lived with his wife, daughter, his daughter's 
boyfriend, and two grandchildren.  Since retirement, the 
veteran spent his days doing home repairs.      

A November 2004 VA treatment record noted that the veteran 
was taking medication and was feeling less irritable and 
anxious.  In addition, the VA psychiatrist, Dr. H.S., noted 
that the veteran was well groomed with coherent speech that 
was normal in rate and tone, but guarded in content.  He also 
noted that he showed no psychosis, no suicidal thoughts, and 
affect with some reactive smiling and joking.  He added that 
the veteran was "stable" and focused on his move with his 
family to another state.  

On the veteran's application for increased compensation based 
on employability dated in August 2004, the veteran wrote that 
he retired early because of stress, his temper, and conflict 
with co-workers.  He also explained that he did not feel safe 
at work since the events of September 11th.  It was noted 
that the veteran worked at an oil company from April 1972 to 
December 2003.
 
In January 2005, Dr. H.S. wrote that the veteran received 
psychiatric treatment through a VA hospital from 2000-2004 
for PTSD and Alcohol Dependence.  He added that he personally 
had treated the veteran from July 2004 to November 2004.  
During that time, the veteran experienced "significant 
symptoms of PTSD including nightmares and intrusive memories 
of combat, hypervigilance, and hyperarousal with sleep 
disturbance, restlessness, increased startle response, 
suicidal thoughts, and social isolation.  Upon review of the 
veteran's records, he noted that the veteran's PTSD symptoms 
had been chronic and had significantly impacted his social 
and occupational functioning.  


 III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2005).  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  


IV. 	Analysis

Based on the medical and lay evidence describing the 
veteran's symptoms, the Board finds that the symptomatology 
associated with the veteran's PTSD meets at least the 
criteria of a 70 percent rating under the General Rating 
Formula for Mental Disorders.  

The evidence shows that the veteran demonstrates suicidal 
ideation.  The veteran reported thoughts of suicide in May 
2003 and July 2003.  In addition, the veteran was 
hospitalized for suicidal ideation in July 2004.  

Additionally, the veteran demonstrates near continuous panic 
or depression.  VA medical records reveal that the veteran 
had increased or exaggerated startle response, hyperarousal, 
and anxiety.  The veteran additionally was diagnosed with 
depressive disorder in July 2004 and was frequently described 
as exhibiting a depressed mood.  

In regard to the veteran's inability to establish and 
maintain effective relationships, multiaxial assessments 
reported work-related issues and a strained relationship with 
his wife on Axis IV.  A VA psychiatrist also noted that the 
veteran experienced social isolation.  Furthermore, the 
veteran, his wife, and his co-worker noted that the veteran 
had difficulty maintaining effective relationships with 
others.        

Moreover, lay statements suggest that the veteran 
demonstrates obsessional rituals (veteran exhibited 
"compulsive" behavior about security), illogical or obscure 
intermittent speech (veteran's conversation with co-worker 
when his language became difficult to understand; trouble 
with speech), impaired impulse control (veteran showed 
"radical mood swings" and shot his wife's dogs), and 
difficulty adapting to stressful circumstances (retired early 
due to conflict and stress of workplace). 

Although the veteran has not shown spatial disorientation or 
neglect of his personal appearance and hygiene and four of 
the symptoms associated with the 70 percent rating are only 
supported by lay evidence, the Board observes that the 
veteran's treating VA psychiatrist noted that the veteran's 
PTSD symptoms "significantly impacted his social and 
occupational functioning."  As the VA psychiatrist has 
medical expertise and additionally treated the veteran for 
four months, the Board finds his characterization of the 
veteran's PTSD persuasive.  Therefore, the Board finds that 
the schedular criteria for an increased evaluation of 70 
percent has been shown by the evidence.         

In finding that a disability evaluation of 70 percent under 
Diagnostic Code 9411 reflects the severity of the veteran's 
PTSD, the Board finds that the next higher rating of 100 
percent is not warranted.  While the evidence shows that the 
veteran has difficulty in establishing and maintaining 
effective relationships, the veteran does not exhibit an 
outright inability to establish and maintain such 
relationships that would amount to a total occupational and 
social impairment.  This conclusion is supported by his 
lengthy marriage and employment history with the same 
employer.  Moreover, there is no evidence that the veteran 
has shown the following symptoms: gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living such as the 
maintenance of minimal personal hygiene, disorientation as to 
time and place, and memory loss for names of close relatives, 
own occupation, or own name.  Although the record does show 
that the veteran has reported suicidal and homicidal 
ideation, there is no medical evidence that there is a 
"persistent danger" associated with that ideation.    

The Board further notes that there is no evidence of record 
that the veteran's right ear hearing loss warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2005).  Any limits on the veteran's employability 
due to his right ear hearing loss have been contemplated in a 
noncompensable rating under Diagnostic Code 6100.  The 
evidence also does not reflect that the veteran's right ear 
hearing loss has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to the law and regulations controlling 
the award of monetary benefits. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


